Citation Nr: 0605466	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Stargardt's macular 
dystrophy.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In December 2001, the case was remanded by 
the Board.  In January 2003, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for Stargardt's macular 
dystrophy.  In January 2004, after undertaking further 
development under the now invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2) (2003), the Board once again remand the appeal 
for additional development.


FINDING OF FACT

Macular dystrophy was not shown to be present in service; 
current macular dystrophy is not related to service.


CONCLUSION OF LAW

Macular dystrophy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (Wet 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the 
statement of the case dated in May 2000, VA correspondence 
dated in March 2001, March 2002, March 2003, and January 
2004, supplemental statements of the case dated in October 
2000, June 2001, May 2002, August 2002, May 2004, September 
2004, and December 2005, and the December 2001 Board remand, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including obtaining all available service and postservice 
records, including all of the claimants treatment records 
and/or letters from John Hopkins Hospital, Dr. Frank A. 
Sanders, Dr. J. M. Marshall, Thomas A. Whitaker, M.D., 
Regional Eye Center, the Social Security Administration, and 
the Charleston VA Medical Center.  The record also includes a 
May 2004 VA examination report in which the examiner provided 
a medical opinion addressing the origins of the veteran's 
disability.  Furthermore, while the veteran also reported 
that he received treatment at the Fayetteville VA Medical 
Center, they notified VA in April 2002 that they did not have 
any of the claimant's records.

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
In this case, VA issued the first VCAA letter after the 
adverse rating decision.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As the veteran has been provided that meaningful opportunity, 
the lack of full notice prior to the initial decision has 
been corrected, and any error as to when notice was provided 
was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran and his representative assert that current eye 
problems, diagnosed as Stargardt's macular dystrophy, first 
started while the claimant was in military service and has 
continued since that time.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that service 
medical records show problems with decreased visual acuity 
since an April 1968 pre-induction examination.  They also 
show the veteran being treated on one occasion in February 
1970 for blurred vision when reading or when looking at 
things in the distance.  No diagnosis was made.  However, 
service medical records, including the April 1970 separation 
examination, are negative for a diagnosis of any type of 
macular dystrophy. 

While postservice medical records show complaints and 
treatment for trouble seeing as early as April 1972, the 
first medical evidence corroborating the claim that the 
veteran had macular dystrophy dates in August 1975, more than 
five years after he completed service.  See treatment records 
from John Hopkins Hospital dated from April to October 1972; 
and VA treatment records dated in August 1975.  

Thereafter, postservice medical records show the veteran's 
continued complaints and/or treatment for eye problems 
variously diagnosed as chorioretinitis, loss of visual 
acuity, macular degeneration, and Stargardt's macular 
dystrophy (a/k/a juvenile macular dystrophy).  See letters 
from Dr. Sanders dated in August 1975, October 1976, February 
2002, and October 2004; statement from Dr. J. M. Marshall 
dated in November 1976; letters from Dr. Whitaker dated in 
February 2000, April 2000, and July 2002; treatment records 
from the South Carolina Commission for the Blind dated in 
April 1976 found in the records obtained from the Social 
Security Administration; and VA treatment records dated from 
January to February 2002.

As to the origins of the macular dystrophy, the veteran was 
on active duty until he turned 21 and Dr. Whitaker opined in 
April 2000 that Stargardt's disease occurs between the ages 
of 6 and 20.  Similarly, Dr. Sanders opined in February 2002 
that whatever the etiology of the appellant's visual 
degeneration it seems to have occurred rapidly during his 
twenties.  Dr. Whitaker also noted that he had treated the 
claimant since June 1979 and the veteran claimed that he 
first started having visual problems while in military 
service in 1970.  Dr. Sanders also opined that he did not 
agree with the diagnosis of Stargardt's disease because the 
claimant did not show the usual pattern of early onset.  

On the other hand, records from the Social Security 
Administration noted that the veteran's disability began in 
July 1975.  Moreover, Dr. Whitaker opined in the April 2000 
letter, as well as in a January 2001 treatment record, that 
Stargardt's disease is an inherited disorder.  In the January 
2001 treatment record Dr. Whitaker also opined that the 
veteran was born with Stargardt's disease, it is not related 
to the military, and if he had been diagnosed with it he 
would never would have been accepted into the military.  
Furthermore, the May 2004 VA examiner specifically opined 
after a review of the record on appeal and an examination of 
the veteran that the claimant's macular dystrophy, regardless 
of whether or not it is diagnosed as Stargardt's macular 
dystrophy, was not at least as likely as not due to military 
service.

The Board assigns greater weight to the opinion provided by 
the May 2004 VA examiner because there is no indication that 
Dr. Sanders reviewed the veteran's claims file.  Moreover, 
since service medical records are negative for complaints, 
diagnoses, or treatment related to eye problems, except for 
problems with visual acuity and the one complaint of blurred 
vision, it is apparent that both Dr. Whitaker and Dr. Sanders 
statements regarding problems with macular dystrophy starting 
while the claimant was in military service relies solely on 
the veteran's self-reported and unsubstantiated history of 
inservice eye problems.  When a medical opinion relies at 
least partially on the veteran's rendition of his medical 
history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229 (1993).  Hence, the Board concludes that 
these other opinions by Drs. Whitaker and Sanders have 
minimal probative value.

As to giving more evidentry weight to the opinion provided by 
the May 2004 VA examiner that service medical records did not 
show complaints, diagnoses, or treatment for macular 
dystrophy than the testimony and written claims by the 
veteran that they do, the Board acknowledges that lay 
witnesses are competent under the law to describe symptoms 
they have seen or experienced.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, for purposes of obtaining a 
medical opinion as to the origins of a disability, the May 
2004 VA examiner was not obligated to accept the veteran's 
subjective statements as to the occurrence of the inservice 
complaints.  In fact, the examiner's job was just the 
opposite.  His job was to review the record and ascertain 
whether it included objective medical facts that supported 
the veteran's assertions and using those facts, along with 
his medical expertise, provide an opinion as to the origins 
of the claimant's disability.  This is what he did.  
Therefore, the Board finds that it must give more evidentry 
weight to this expert medical opinion that the veteran's 
service medical records do not show complaints, diagnoses, or 
treatment related to macular dystrophy than the subjective 
claims of the appellant. 

The Board has also considered the statements from the 
veteran's friends, co-worker, and his representative, 
indicating that the appellant had eye problems caused by 
macular dystrophy inservice.  The Board also considered the 
medical treatise evidence filed by the veteran.

As to the lay statements, to the extent that the statements 
have been provided to establish that any current macular 
dystrophy is attributable to service, the Board finds that 
the statements amount to opinions about a matter of medical 
causation.  There is no indication from the record that the 
veteran's friends, co-worker, or his representative have any 
medical expertise.  As lay persons, they are not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu.  Likewise, as to the medical 
treatise evidence, to the extent that the statement has been 
provided to establish that current macular dystrophy is 
attributable to service, the Board finds that such generic 
texts, which does not address the facts in this particular 
veteran's own case, does not amount to competent medical 
evidence.  See Mattern v. West, 12 Vet. App. 222 (1999) 
("Generally, an attempt to establish a medical nexus . . . 
solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' to well ground a 
claim.").  Therefore, the Board will give more credence to 
the medical opinion provided by the May 2004 VA examiners.

The preponderance of the competent probative evidence is 
against finding that macular dystrophy had its onset 
inservice or that any current macular dystrophy is related to 
any incident or incidents of service.  Moreover, given the 
length of time between the veteran's May 1970 separation from 
military service and first being diagnosed with macular 
dystrophy more then five years later, the Board finds that 
there is no continuity of symptomatology.  Accordingly, no 
basis is provided for a grant of service connection for 
macular dystrophy.

For all the foregoing reasons, the claim of entitlement to 
service connection for macular dystrophy must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the 


preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for Stargardt's macular dystrophy is 
denied. 


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


